Citation Nr: 0614906	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-25 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  The veteran does not have a hearing loss disability for 
VA compensation purposes.

2.  The veteran does not have tinnitus.

CONCLUSIONS OF LAW

1.  A hearing loss was not incurred or aggravated in-service, 
and a sensorineural hearing loss may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.	




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The service medical records are negative for any complaints, 
treatment or diagnosis for bilateral hearing loss and/or 
tinnitus.

In September 2003, the RO sent a letter to the veteran 
telling him what information and evidence was necessary to 
support his claim.  The RO informed the veteran that he had 
until September 2004 to ensure the information and evidence 
was received.

No information or evidence has been received from the veteran 
to support his claim of bilateral hearing loss and tinnitus.  
In a September 2003 statement, the veteran indicated he had 
no additional evidence to submit.  He felt it was possible 
that his noise exposure while in service might have been the 
origin of his hearing loss/tinnitus.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  In light of the veteran's September 2003 
correspondence, the VA notice provided in September 2003 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disability on appeal.  The failure to 
provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim for service connection, and any questions as to 
the appropriate disability rating or effective date to 
be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then evidence of a 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
40000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385

Analysis

As is noted above, the veteran asserts that he is entitled to 
service connection for a healing loss disability and 
tinnitus; however, there is no medical evidence of record, 
which establishes the veteran currently suffers from either 
hearing loss or tinnitus.  Under these criteria, a 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case.

In the absence of proof of a present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In Brammer, the United States Court of Appeals for Veterans 
Claims (Court) stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  The 
Court further stated that where the proof is insufficient to 
establish a present disability there can be no valid claim 
for service connection.  Id.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of current disabilities, as defined by governing 
law, the claims must be denied.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


